Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All the references cited in the International Search Report have been considered.  The most pertinent of these references have been applied below.
	
Election/Restrictions
The applicant has elected Species IB (claims 1, 3, 5, and 9) with traverse. The applicant argued the special technical feature unites all groups and species. The examiner disagrees.  The examiner asserts the lack of unity, because the special technical feature, the compound of claim 1, is met by prior art.  See below rejections.
This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  the term SLS is recommended to be amended as selective laser sintering (SLS).  The colon after “consisting of” is recommended to be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 3, 5, and 9 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claim 1 appears to be an inappropriate Markush claim, because PAEK is a generic plastic but is listed as a parallel species of the claimed PEKK, PEK, and PEEK.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 9 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers et al. (US 20150259530, listed on IDS).
Rogers (claims, abs., examples, table 1, 3, 50-51, 126-134, 138-140, 157) discloses a blend for selective laser sintering (SLS) comprising 70 wt% of semicrystalline PEEK (KetaSpire KT-880) and 40 wt% of amorphous PEI (Ultem 1000, the same one as instant pgpub [0040]).  The blend would inherently exhibit the claimed properties of morphology after pulverization and density, because in view of the substantially identical composition (in this case, the disclosed polymer structure and loading), it appears that the adduct would have inherently possessed the claimed properties.  See MPEP § 2112.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, and 9  is (are) rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US 20150259530, listed on IDS).
Disclosure of Rogers is adequately set forth in ¶1 and is incorporated herein by reference.  
Rogers (138-139) further discloses semicrystalline PEKK, such as Kepstan 6003 (the same one as instant pgpub [0040]), is a useful semi-crystalline PAEK relative to PEEK and PEK because PEKK has a higher Tg and improved thermo-oxidative stability relative to PEEK. Further, PEKK has excellent chemical resistance and high strength and stiffness, even without reinforcement additives. 
Therefore, as to claims 1, 3, 5, and 9, it would have been obvious to one of ordinary skill in the art to have modified the blend (70 wt% PEEK/30 wt% Ultem 1000) disclosed by Rogers and replaced the PEEK with PEKK (Kepstan 6003) in view of Rogers, because the resultant blend would yield the claimed blend having improved Tg, thermo-oxidative stability, chemical resistance, and high strength and stiffness.
The references are silent on the claimed properties of morphology after pulverization and density.  Accordingly, the examiner recognizes that not all the claimed effects or physical properties are positively stated by the references.  However, the references teach a blend containing the claimed components in the claimed amounts prepared by a substantially similar components (same materials and loading).  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. morphology after pulverization and density, would necessarily flow from a composition containing all of the claimed components in the claimed amounts prepared by a substantially similar process.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed components in the claimed amounts by the disclosed or claimed process.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766